Case 2:21-cv-00237-RCY-RJK Document 9 Filed 09/10/21 Page 1 of 3 PageID# 39




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division




LEON PARRISH MARSHALL, #1072590,

                      Petitioner,

v.                                                                 Civil Action No. 2:21cv237

HAROLD W. CLARKE,
Director of the Virginia Department
of Corrections,

                      Respondent.


                                       FINAL ORDER

       Petitioner Leon Parrish Marshall (“Marshall”), a Virginia inmate, has submitted a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Marshall challenges his

2001 convictions in the Circuit Court for the County of Lunenburg for rape and two counts of

aggravated sexual battery. Id. at 2; see Commonwealth v. Marshall, Nos. CR00000106-00,

CR00000108-00, CR00000162-00 (Va. Cir. Ct. June 4, 2001). Marshall was sentenced on June

4, 2001, to l5 years in the Virginia penal system. Commonwealth v. Marshall, Nos. CR00000106-

00, CR00000108-00, CR00000162-00 (Va. Cir. Ct. June 4, 2001).

       Marshall has previously filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 in this Court challenging the same convictions. Marshall v. Johnson, No. 2:06cv515 (E.D.

Va. July 10, 2007), ECF No. 1. The petition was denied and dismissed on July 10, 2007. Id., ECF

Nos. 14, 15. The United States Court of Appeals for the Fourth Circuit dismissed Marshall’s

appeal of the decision on October 19, 2007. Id., ECF Nos. 19–21.
Case 2:21-cv-00237-RCY-RJK Document 9 Filed 09/10/21 Page 2 of 3 PageID# 40




       Marshall’s current petition is a successive section 2254 petition. Pursuant to 28 U.S.C.

§ 2244(b)(3)(A), “[b]efore a second or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” On August 31, 2021, the Court of

Appeals for the Fourth Circuit denied Marshall’s motion for an order authorizing the district court

to consider a second or successive application for relief under 28 U.S.C. § 2254. Therefore, this

Court may not consider Marshall’s application for a writ of habeas corpus.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil Rule 72 of the Rules of the United States District

Court for the Eastern District of Virginia for report and recommendation. The Report and

Recommendation, filed July 21, 2021, recommends that Marshall’s petition be dismissed without

prejudice to Marshall’s refiling his federal petition after obtaining an order authorizing the filing

of a successive petition from the Court of Appeals for the Fourth Circuit. ECF No. 5, at 2. Each

party was advised of his right to file written objections to the findings and recommendations made

by the Magistrate Judge. Id. at 3. On August 2, 2021, Marshall indicated he “does not have any

objections to the dismissal without prejudice” of his petition. ECF No. 7, at 1.

       The Court does hereby adopt and approve the findings and recommendations set forth in

the Report and Recommendation. The Court, therefore, ORDERS that Marshall’s successive

section 2254 petition, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.

       Marshall has failed to demonstrate “a substantial showing of the denial of a constitutional

right,” and, therefore, the Court declines to issue any certificate of appealability pursuant to Rule

22(b) of the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell, 537 U.S. 322, 335–

36 (2003).



                                                 2
Case 2:21-cv-00237-RCY-RJK Document 9 Filed 09/10/21 Page 3 of 3 PageID# 41




       Marshall is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Marshall intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Final Order. Marshall may seek such a certificate by filing a written

notice of appeal with the Clerk of the United States District Court, United States Courthouse,

600 Granby Street, Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this Final Order to Marshall and counsel of record for

respondent.



                                            __________________________________
                                                             ______
                                                                 V ___
                                                                      _________
                                                                            ___________
                                            Roderick C. Young
                                                            ng
                                            United States District
                                                             trict Judgee

Richmond, Virginia
September 10, 2021




                                               3
